Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 3 December 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                        
                            
                                Monsieur
                                Boston le 3 Xbre 1782.
                            
                            J’ai l’honneur de prier Votre Excellence de vouloir bien aussitôt qu’elle sera informée du départ de
                                l’Escadre Angloise de Newyork: de m’en faire part et si vous croyez que M. le Chev. de la Luzerne n’en soit pas
                                instruit je vous serai très obligé de l’en avertir parceque je lui marque que si l’Amal Digby met a la voile avant
                                moi, de faire descendre au bas de la Riviere les batimens qui sont chargés dans la Delaware, que je longerai la Côte
                                et les prendrai pour mon Escorte. Je dois être bien convaincu de vos bontés pour agir avec vous avec autant de
                                liberté, mais comme je dois régler ma route en conséquence, j’ai pensé que vous voudriez bien m’excuser en faveur de
                                ce motif. Permettez moi de vous prier encore de faire parvenir a ce Ministre le paquet ci joint par une voie prompte
                                et Sure.
                            La première Division des troupes francoises arrive aujourd’huy a Boston; les trois autres arriveront
                                demain et les jours suivants. Je ne mettrai en Mer que vers le 15. si Votre excellence a de nouveaux paquets a envoyer
                                en europe par la frégate qui doit partir en même tems que l’Escadre, vous pouvez me les faire parvenir pour cette
                                epoque. J’ai l’honneur d’être avec les sentimens le plus respectueux De Votre Excellence Le trés humble et trés
                                obeissant serviteur 
                        Le Mis de VaudreuilLe paquet étoit parti lorsque j’ai recu la lettre que vous  m’avez fait l’honneur de m’ecrire le 30 9bre, j’ai fait courir  après et j’ai r’ouvert la mienne pour vous en assurer la réception
                        TranslationSirBoston 3 Decem. 1782
                            I have the honor to request your Excellency to give me the earliest information of the departure of the
                                English Squadron from New York and if you think the Chevalier de la luzerne is not acquainted with it to inform him
                                also because I tell him, if Admiral Digby sails before me, to let all the Vessells in the delaware ready to sail full
                                down the river and that I go along the coast and take them under Convoy—I ought to be well persuaded of your goodness
                                to take so much freedom with you—but as I must regulate my rout in consequence—that motive will induce you to excuse
                                me.
                            Permit me to request the favor of you to forward the inclosed Packet to the Minister by a quick &
                                safe conveyance.
                            The first division of the Troops arrives this day at Boston the three other divisions arrive tomorrow and
                                next day—I shall not Sail till towards the 15th if your Excellency has any more Letters for Europe you can forward
                                them by that time as the frigate will Sail at the same time with me..I have &c. 

                         This letter was gone when I reced the letter you did me the honor to write me the 30 November—I ran
                                after & opend it to acknowledge the recet of it.
                    